Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 1 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 2 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 3 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 4 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 5 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 6 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 7 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 8 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 9 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 10 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 11 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 12 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 13 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 14 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 15 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 16 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 17 of 26




                      EXHIBIT 2
Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 18 of 26




                      EXHIBIT 2
FILED
1/26/2021 12:42 PM            Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 19 of 26
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Luis Herrera


                                                                 CAUSE NO. 2021CI00215

                SANDRA M. CASTILLO                                                   §    IN THE DISTRICT COURT
                    Plaintiff,                                                       §
                                                                                     §
               V.                                                                    §    45TH JUDICIAL DISTRICT
                                                                                     §
                                                                                     §
               ROBERT K. BRUCKER, JR.,                                               §
               T&T LOGISTICS LLC,                                                    §
               MHC TRUCK LEASING, INC., and                                          §
               SCHNELL EXPRESS, LLC                                                  §
                    Defendants.                                                      §    BEXAR COUNTY, TEXAS


                      DEFENDANTS SCHNELL EXPRESS, LLC AND ROBERT K. BRUCKER, JR.’S
                                          ORIGINAL ANSWER


               TO THE HONORABLE JUDGE OF SAID COURT:


                         NOW COME Schnell Express, LLC and Robert K. Brucker, Jr., Defendants in the above-

               captioned cause of action, and file this their Original Answer, and for such would respectfully show

               unto the Court as follows:

                                                                               I.
                                                                         GENERAL DENIAL

                         Pursuant to TEX. R. CIV. P. 92, Defendants, Schnell Express, LLC and Robert K. Brucker,

               Jr., enter a general denial and demand strict proof by a preponderance of the evidence, or other

               applicable standard, of all the allegations asserted by Plaintiff in Plaintiff’s Original Petition, and

               any supplement and/or amendment thereto.

                                                                               II.
                                                              CONTRIBUTORY NEGLIGENCE

                         Defendant asserts that any injuries or damages to Plaintiff, Sandra M. Castillo, were

               caused, in whole or in part, by Plaintiff’s own contributory negligence.



               R:\30601.0071\pleadings\petitions-answers\orig ans.docx
                                                                         EXHIBIT 2
           Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 20 of 26




                                                III.
                                         PAID OR INCURRED

       The Plaintiff’s “right” to recover medical expenses is limited by the provisions of TEX.

CIV. PRAC. & REM. CODE 41.0105. Thus, recovery of medical or health care expenses incurred by

Plaintiff is limited to the amount actually paid or incurred by or on behalf of the Plaintiff.

                                               IV.
                                     PRE-EXISTING CONDITION

       Defendants allege that the injuries (in whole or in part) complained of by Plaintiff in this

suit are pre-existing injuries and/or injuries that occurred after the subject incident.

                                                  V.
                                             JURY DEMAND

       Defendants request that the above cause of action be tried before a jury. Defendants note

the jury filing fee has already been paid.

                                                  VI.
                                               PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants, Schnell Express, LLC and

Robert K. Brucker, Jr., pray that Plaintiff takes nothing by reason of this suit and that Schnell

Express, LLC and Robert K. Brucker, Jr. be awarded their costs of court and such other and further

relief to which they may be justly entitled.




                                                   2

                                         EXHIBIT 2
          Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 21 of 26




                                           Respectfully submitted,

                                           ESPEY AND ASSOCIATES, PC
                                           12400 San Pedro Avenue, Suite 200
                                           San Antonio, Texas 78216
                                           Telephone:    (210) 404-0333
                                           Facsimile:    (210) 404-0336
                                           *Email: espeyservice@lawespey.com



                                           By:________________________________________
                                                 R. MATT LAIR
                                                 State Bar No. 11795410

                                           ATTORNEY FOR DEFENDANTS,
                                           SCHNELL EXPRESS, LLC AND
                                           ROBERT K. BRUCKER, JR.

                                                  *service by email to this address only



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served in
compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure on January 26, 2021, on
the following counsel of record:

 Jay Moore
 WAYNE WRIGHT, LLP
 5707 Interstate Ten West
 San Antonio, Texas 78201
 Facsimile: (210) 734-9965
 Email: jmoore@waynewright.com
 Attorneys for Plaintiff



                                                  _________________________________
                                                  R. MATT LAIR




                                              3

                                     EXHIBIT 2
FILED
1/26/2021 12:42 PM            Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 22 of 26
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Luis Herrera


                                                                CAUSE NO. 2021CI00215

                SANDRA M. CASTILLO                                                  §                IN THE DISTRICT COURT
                    Plaintiff,                                                      §
                                                                                    §
               V.                                                                   §                45TH JUDICIAL DISTRICT
                                                                                    §
                                                                                    §
               ROBERT K. BRUCKER, JR.,                                              §
               T&T LOGISTICS LLC,                                                   §
               MHC TRUCK LEASING, INC., and                                         §
               SCHNELL EXPRESS, LLC                                                 §
                    Defendants.                                                     §                BEXAR COUNTY, TEXAS

                      DEFENDANTS SCHNELL EXPRESS, LLC AND ROBERT K. BRUCKER, JR.’S
                                            JURY DEMAND

               TO THE HONORABLE JUDGE OF SAID COURT:

                         NOW COME Schnell Express, LLC and Robert K. Brucker, Jr., Defendants in the above-

               captioned cause of action, and request that the above cause of action be tried before a jury.

               Defendants acknowledge the jury filing fee has already been paid.


                                                                           Respectfully submitted,

                                                                           ESPEY AND ASSOCIATES, PC
                                                                           12400 San Pedro Avenue, Suite 200
                                                                           San Antonio, Texas 78216
                                                                           Telephone:    (210) 404-0333
                                                                           Facsimile:    (210) 404-0336
                                                                           *Email: espeyservice@lawespey.com


                                                                           By:________________________________________
                                                                                 R. MATT LAIR
                                                                                 State Bar No. 11795410

                                                                           ATTORNEY FOR DEFENDANTS,
                                                                           SCHNELL EXPRESS, LLC AND
                                                                           ROBERT K. BRUCKER, JR.

                                                                                  *service by email to this address only


               R:\30601.0071\pleadings\petitions-answers\jury dmd.docx
                                                                         EXHIBIT 2
          Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 23 of 26




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served in
compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure on January 26, 2021, on
the following counsel of record:

 Jay Moore
 WAYNE WRIGHT, LLP
 5707 Interstate Ten West
 San Antonio, Texas 78201
 Facsimile: (210) 734-9965
 Email: jmoore@waynewright.com
 Attorneys for Plaintiff




                                                  _________________________________
                                                  R. MATT LAIR




                                              2

                                     EXHIBIT 2
FILED
1/29/2021 10:26 AM          Case      1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 24 of 26
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Christopher Gutierrez


                                                               CAUSE NO. 2021CI00215

               SANDRA M. CASTILLO                                                   §   IN THE DISTRICT COURT
                   Plaintiff,                                                       §
                                                                                    §
               V.                                                                   §   45TH JUDICIAL DISTRICT
                                                                                    §
                                                                                    §
               ROBERT K. BRUCKER, JR.,                                              §
               T&T LOGISTICS LLC,                                                   §
               MHC TRUCK LEASING, INC., and                                         §
               SCHNELL EXPRESS, LLC                                                 §
                    Defendants.                                                     §   BEXAR COUNTY, TEXAS


                            DEFENDANT MHC TRUCK LEASING, INC.’S ORIGINAL ANSWER


              TO THE HONORABLE JUDGE OF SAID COURT:


                        NOW COMES MHC Truck Leasing, Inc., Defendant in the above-captioned cause of action,

              and file this its Original Answer, and for such would respectfully show unto the Court as follows:

                                                                              I.
                                                                     GENERAL DENIAL

                        Pursuant to TEX. R. CIV. P. 92, Defendant, MHC Truck Leasing, Inc., enters a general denial

              and demands strict proof by a preponderance of the evidence, or other applicable standard, of all

              the allegations asserted by Plaintiff in Plaintiff’s Original Petition, and any supplements and/or

              amendments thereto.

                                                                              II.
                                                            CONTRIBUTORY NEGLIGENCE

                        Defendant asserts that any injuries or damages to Plaintiff, Sandra M. Castillo, were

              caused, in whole or in part, by Plaintiff’s own contributory negligence.




              R:\30601.0071\pleadings\petitions-answers\orig ans - MHC.docx
                                                                     EXHIBIT 2
           Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 25 of 26




                                                III.
                                         PAID OR INCURRED

       The Plaintiff’s “right” to recover medical expenses is limited by the provisions of TEX.

CIV. PRAC. & REM. CODE 41.0105. Thus, recovery of medical or health care expenses incurred by

Plaintiff is limited to the amount actually paid or incurred by or on behalf of the Plaintiff.

                                               IV.
                                     PRE-EXISTING CONDITION

       Defendant alleges that the injuries (in whole or in part) complained of by Plaintiff in this

suit are pre-existing injuries and/or injuries that occurred after the subject incident.

                                               V.
                                       GRAVES AMENDMENT

       Defendant also pleads its defenses under the Graves Amendment, which bars vicarious

liability claims against car and truck rental companies for injuries allegedly caused by their lessee.

                                                  VI.
                                             JURY DEMAND

       Defendant requests that the above cause of action be tried before a jury. Defendant notes

the jury filing fee has already been paid.

                                                VII.
                                               PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant, MHC Truck Leasing, Inc., prays

that Plaintiff takes nothing by reason of this suit and that MHC Truck Leasing, Inc. be awarded

their costs of court and such other and further relief to which it may be justly entitled.




                                                   2

                                         EXHIBIT 2
          Case 1:21-cv-00134 Document 1-2 Filed 02/05/21 Page 26 of 26




                                           Respectfully submitted,

                                           ESPEY AND ASSOCIATES, PC
                                           12400 San Pedro Avenue, Suite 200
                                           San Antonio, Texas 78216
                                           Telephone:    (210) 404-0333
                                           Facsimile:    (210) 404-0336
                                           *Email: espeyservice@lawespey.com



                                           By:________________________________________
                                                 R. MATT LAIR
                                                 State Bar No. 11795410

                                           ATTORNEY FOR DEFENDANT,
                                           MHC TRUCK LEASING, INC.

                                                  *service by email to this address only



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served in
compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure on January 29, 2021, on
the following counsel of record:

 Jay Moore
 WAYNE WRIGHT, LLP
 5707 Interstate Ten West
 San Antonio, Texas 78201
 Facsimile: (210) 734-9965
 Email: jmoore@waynewright.com
 Attorneys for Plaintiff



                                                  _________________________________
                                                  R. MATT LAIR




                                              3

                                     EXHIBIT 2
